UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report November 5, 2008 Date of Earliest Event Reported (October 30, 2008) SYNCORA HOLDINGS LTD. (Exact name of registrant as specified in its charter) Bermuda 001-32950 Not Applicable (Jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) A.S. Cooper Building 26 Reid Street Hamilton HM11, Bermuda (Address of principal executive offices, including zip code) (441) 279-7450 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Syncora Holdings Ltd. (Syncora) is filing this Form 8-K to report actions taken with respect to certain of its executive officers. The following summary is qualified in its entirety by reference to the agreements referenced therein, copies of which will be filed (to the extent not previously filed) with Syncoras Annual Report on Form 10-K for the fiscal year ended December 31, 2008. Susan Comparato Effective October 30, 2008, Susan Comparato and Syncora entered into an Employment Agreement (the Employment Agreement), pursuant to which Ms. Comparato will continue to serve as Syncoras Acting Chief Executive Officer, President and General Counsel. Prior to October 30, 2008, Ms. Comparato was not a party to an employment agreement with Syncora or any of its affiliates. Ms. Comparatos term of employment under the Employment Agreement will be for one year, ending October 30, 2009, unless terminated earlier as permitted under the Employment Agreement. The Employment Agreement will be automatically extended for additional one-year periods unless Syncora or Ms. Comparato gives written notice not to extend the term. Pursuant to the Employment Agreement, Syncora has agreed to provide Ms. Comparato with the following compensation and benefits: Ms. Comparato will be paid a base salary of $450,000, subject to annual review. Ms. Comparato will also have an annual targeted bonus opportunity equal to 100% of base salary, to be paid in the discretion of the Compensation Committee. At its August, 2008 meeting, the Compensation Committee approved a guaranteed minimum bonus for Ms. Comparato for 2008 which was previously reported on a Form 8-K filed on August 13, 2008. Ms. Comparato will also be provided with the opportunity to participate in the employee retirement, pension, welfare and benefit programs of Syncora made available to similarly situated executive officers of Syncora. 2 In the event Ms. Comparatos employment is terminated by Syncora without Cause or by Ms. Comparato with Good Reason (as these terms are defined in the Employment Agreement), Ms. Comparato will be paid, in addition to any earned but unpaid compensation or benefits to which she is entitled, a lump sum payment equal to the sum of (1) two times her annual base salary plus (2) one times her annual bonus (at the higher of the target bonus in the year of termination or the average annual bonus payable in the preceding three years (or, if less, her period of employment)). To receive this payment, Ms. Comparato must execute a general release of employment liability claims. In addition, Ms.
